Title: From James Madison to James Simons, 18 November 1803
From: Madison, James
To: Simons, James



Sir.
Department of State 18th. Novr. 1803.
I have received your letter of the 31st. Octr., two of the 3d. and another of the 8th. of this month. The British Treaty except the first ten articles having expired on the 1st. of October last, all your deductions from it are misapplied.
With respect to Privateirs and their prizes entering the port of Charleston, you will in lieu of that Treaty strictly observe the provisions of the 25th. Art. of the Convention with France of the 30th. September 1800, with respect as well to England as to France; impartiality requiring that the same restrictions should be imposed on both. The enlistment of Foreigners on board of Vessels of their own Nation being permitted to a certain extent by the 1st. Section of the act of the 5th. of June 1794, it is not to be forbidden until other provisions take place. The prevention of contests and irregularities arising from the admission of privateersmen into the City of Charleston is a subject for the consideration of those alone who have the legal regulation of its police. By remaining in port the Telegraph altho’ she has made a prize, violates no rule of neutrality. If on the other hand either that Vessel or the Nancy has violated to [sic] the 4th. Section of the act above referred to, by increasing their warlike equipments, you will immediately report the facts to the District Attorney, and the Governor of the state, in order that they may sevorally take such steps as the nature of the case requires, and as are incident to their respective functions. The Nancy it would seem has been guilty of another sort of infraction by taking a station in the waters of the United States in order to make captures. You will also report to the Governor the facts relating to this latter subject. Neither of these Vessels being privateers they do not fall within the purview of the French Convention, but are subject nevertheless to the laws and rules founded upon our neutral duties as already transmitted and explained by the Treasury Department to Officers of the Customs. The enclosed rules are those which are to be observed with respect to repairs which may be necessary to be made upon privateers and their prizes. The laws are destributed among the Officers of the Revenue by the Treasury Department. The rules enclosed respect, in their form, only French prizes; but they are to be adapted to all prizes to privateers; and the repairs allowable to the latter in case of absolute necessity may be regulated by an anology deducible from them. I am &c.
James Madison.
The rules enclosed are those contained in the Circular letter of the Treasury Department to the Collectors of 26th. Novr. 1796.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letters not found. Simons was collector at Charleston, South Carolina, and one of the 3 Nov. 1803 letters no doubt dealt with the actions in that harbor of the captain of the French privateer Nancy (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:248; Charleston City Gazette and Daily Advertiser, 7 Nov. 1803).



   
   For the expiration of Articles 11 through 28 of the Jay treaty, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:264.



   
   Article 25 of the Franco-American Convention of 1800 forbade privateers of each of the contracting parties from outfitting their vessels, selling or exchanging prizes, and provisioning for long voyages in the ports of the other party (ibid., 2:477–78).



   
   Section 1 of the “Act in addition to the act for the punishment of certain crimes against the United States” forbade American citizens to accept commissions from foreign princes or states within the jurisdiction of the U.S. (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:381–82).



   
   The French privateer Telegraph entered Charleston harbor on 29 Oct. 1803 with its prize, the British schooner Union. The prize crew on board the Union later mutinied and returned the ship to the British (Charleston Courier, 31 Oct. and 18 Nov. 1803).



   
   The French privateer Nancy had been stationed just beyond the bar of Charleston harbor to stop and search departing vessels. The Nancy had pursued one American ship through the bar and into the harbor and was rumored to have been provided with men, food, military supplies, and financial credit from within the city of Charleston (ibid., 2, 5, and 7 Nov. 1803).



   
   Section 4 of the act of 5 June 1794 forbade “increasing or augmenting the force of any ship of war, cruiser or other armed vessel … in the service of a foreign prince or state” within the territory of the U.S. (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:383).



   
   These rules were intended to protect the government from loss of revenue, to preserve prize property, and to secure the departure of prizes “subject to the risque of re-capture” from U.S. ports (DNA: RG 56, Circular Letters of the Secretary of the Treasury [T series], 1789–1878).


